Case 1:19-cv-00580-MAC-ZJH Document 2 Filed 11/18/19 Page 1 of 1 PageID #: 36



                        IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                     BEAUMONT DIVISION


JAMES ALFRED RAMEY                               §

VS.                                              §            CIVIL ACTION NO. 1:19-CV-580

DIRECTOR, TDCJ-CID                               §

                                    SHOW CAUSE ORDER
       The court has examined the petition for writ of habeas corpus submitted by petitioner, and
has determined that a response from respondent is required. Accordingly, it is hereby

       ORDERED that the Clerk of Court shall issue process and the respondent shall have 40 days

in which to show cause why the writ should not be granted or to otherwise plead.

       Pursuant to the written consent of the Texas Attorney General’s Office, copies of the petition,

attachments, and orders will be served electronically upon the Texas Attorney General, counsel for

the Director, and will be directed to the attention of Edward Marshall, Assistant Attorney General,

Postconviction Litigation Division, at Edward.Marshall@texasattorneygeneral.gov and Laura Haney

at Laura.Haney@oag.state.tx.us. See Fed. R. Civ. P. 5(b)(2)(E).



       SIGNED this 18th day of November, 2019.




                                                     _________________________
                                                     Zack Hawthorn
                                                     United States Magistrate Judge
